Citation Nr: 9925711	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-37 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served honorably from January 1967 to March 1970 
and again from July 1978 to October 1993.  

This issue comes before the Board of Veteran's Appeals 
(Board) on appeal of a February 1996 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In this regard, the evidence reflects that, since the most 
recent VA examination in April 1994, the veteran has been 
receiving treatment at VA facilities for his diabetes 
mellitus.  The recent reports, dated in March and April 1996 
indicate that the diabetes mellitus was poorly controlled.  
As such, the Board finds that a current examination is 
warranted.

During his hearing at the RO the appellant indicated that he 
was receiving treatment for his Diabetes Mellitus at the 
Decatur outpatient clinic.

During the course of the appeal the VA revised the schedular 
criteria used to evaluate the endocrine system disorders, 
including diabetes mellitus.  The effective date is June 6, 
1996.  The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant" shall apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A review of the 
record reflects that the RO has considered both the old and 
revised rating criteria.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any 
private and VA medical records pertaining 
to current treatment for his diabetes 
mellitus.

2.  The RO should request the VA medical 
facilities in Decatur and Atlanta, 
Georgia to furnish copies of any 
additional treatment records covering the 
period from May 1996 to the present. 

3.  VA examination should be conducted by 
an appropriate specialist to determine 
the current nature and severity of 
veteran's service- connected diabetes 
mellitus and any associated disabilities.  
The claims folder and a copy of this 
Remand are to be furnished to the 
examiner in conjunction with the 
examination.  The entire evidentiary 
record, to include a copy of the 
applicable section of the amended 
endocrine system regulation for rating 
diabetes mellitus, (effective in June 
1996) should be reviewed by the examiner 
prior to examination.  All indicated 
tests, specialized examinations, and 
studies should be performed.  The 
examiner should describe in detail the 
incidence and frequency of any episodes 
of ketoacidosis hypoglycemic reactions 
(i.e., daily, weekly, monthly) and 
frequency of treatment required for his 
diabetes (i.e., outpatient treatment 
and/or hospitalization, and the frequency 
thereof).  The examiner should identify 
and describe in detail the nature and 
severity of any complications, such as 
diabetic retinopathy, nephropathy, 
vascular deficiencies, arteriosclerosis, 
neuropathy, pruritus ani, etc. 

The examiner is requested to render an 
opinion as to the severity of the 
diabetes mellitus (i.e., moderate, 
moderately severe, severe, pronounced, 
see old rating criteria); and whether the 
amount of appellant's insulin dosage is 
considered "moderate" or "large."  The 
degree of functional impairment and 
interference with daily activities to 
include employment, if any, by the 
service- connected service-connected 
diabetes mellitus should be described in 
detail.  A complete rational for any 
opinion expressed should be included in 
the examination report.

After the development requested above has been completed to 
the extent possible, the RO should again review the record, 
to include consideration of the old and revised rating 
criteria per Karnas.  If the benefit sought on appeal remains 
denied, the veteran and his representative should be 
furnished a supplemental statement of the case, and an 
opportunity to respond. Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












